   Case 1:05-cv-00070-MHT-VPM Document 77 Filed 09/21/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


UNITED STATES OF AMERICA,         )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           1:05cv70-MHT
                                  )               (WO)
LARRY A. BAXTER, et al.,          )
                                  )
     Defendants.                  )

                                ORDER

    It    is   ORDERED     that     defendant      Anita    Dawkins’s

request for “formal investigation” (Doc. 76) is denied.

The court is without authority to grant such relief.

    DONE, this the 21st day of September, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
